 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA
10
       TAMETRIA NASH-PERRY,                          )   CASE NO.: 1:18-cv-01512 LJO JLT
11     an individual                                 )
                      Plaintiff,                     )   ORDER GRANTING STIPULATION TO
12                                                   )   ALLOW PLAINTIFF TO FILE A
       vs.                                           )   SECOND AMENDED COMPLAINT
13                                                   )   (Doc. 9)
       CITY OF BAKERSFIELD, et al.,                  )
14                                                   )
                              Defendants.            )
15                                                   )
16

17           The parties have stipulated to allow the plaintiff to file a first amended complaint (Doc. 9) upon
18   the understanding that once filed, the defendants will withdraw their motion to dismiss (Doc. 5). Thus,
19   the stipulation is GRANTED.
20
     IT IS SO ORDERED.
21

22      Dated:     January 25, 2019                            /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
